DETAILED ACTION
Status of Application
Receipt of the claim set, filed on 1/5/2022, is acknowledged. 
Claims 1-20 are pending and currently under consideration.  
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Babul (WO 2008/024408 A2) in view of Hendrickson et al. (US 20110263613 A1).
	Regarding claims 1-3 and 11-13, Babul discloses [0089]: a transdermal dosage form for administering a cannabinoid agonist through the skin, the dosage form having a reduced potential for abuse; [0094]: The aversive agent reservoir is disposed on the skin distal surface of the barrier layer and the agonist reservoir is disposed on the skin proximal surface of the barrier layer (an abuse deterrent or misuse deterrent transdermal patch system comprising a patch backing layer, wherein said backing layer comprises a distal side and a proximal side), [0082]: the dosage form provides a pharmaceutical composition for application to the skin comprising a therapeutically effective amount of a releasable cannabinoid agonist and a substantially non-releasable aversive agent, or pharmaceutically acceptable salts thereof or mixtures thereof; said cannabinoid agonist and aversive agent incorporated into a matrix. [0083]: the dosage form provides a pharmaceutical composition for application to the skin comprising a therapeutically effective amount of a releasable cannabinoid agonist and a substantially non-releasable aversive agent, or pharmaceutically acceptable salts thereof or mixtures thereof; said cannabinoid agonist and aversive agent incorporated into an adhesive. [0094]: The aversive agent reservoir is disposed on the skin distal surface of the barrier layer and the agonist reservoir is disposed on the skin proximal surface of the barrier layer (wherein one or more aversive agents is incorporated into or irreversibly adhered onto the distal side of the backing layer), [0095]: an aversive agent release rate controlling means, wherein said aversive agent release rate controlling means substantially prevents release of the aversive agent from the dosage form upon securing the dosage form to a human patient for a period of up to about 12 hours, [00244]: directed to an immediate and controlled release transdermal cannabinoid agonists, [00251]: the aversive agent release controlling means modulate the ingress of solvent in to the aversive agent reservoir, thus modulating the release of the aversive agent during abuse while permitting the release of the aversive agent at a rate sufficient to inhibit abuse  (wherein the one or more aversive agents exhibits a biphasic or sustained release profile when immersed in a dissolution medium). Babul further discloses [0094]: the agonist reservoir is disposed on the skin proximal surface of the barrier layer; [0293]: the drug is solubilized or contained directly in an adhesive matrix, typically a preferably a pressure-sensitive adhesive, that also serves as the means for attachment to the skin or mucosa of a patient, and discloses a drug impermeable backing layer or film on one side of the adhesive layer, and a release liner on the other side. The backing layer protects the adhesive layer of the transdermal patch from the environment and prevents loss of the drug and/or release of other adhesive layer components to the environment (wherein the system further comprises an adhesive layer adhered to the proximal side of the backing layer; impermeable backing layer).
 	Babul discloses "tampering" or any manipulation including chemical means which changes the physical properties of the dosage form, e.g., to liberate the cannabinoid agonist for immediate release if it is in sustained release form. The tampering can be, e.g., by means of dissolution in a solvent [0131].
 	Babul discloses [0388]: the patch further comprises a cannabinoid agonist and substantially non-releasable aversive agent-free adhesive layer or a substantially non-releasable aversive agent-free adhesive layer in between the backing layer and the cannabinoid agonist and substantially non-releasable aversive agent-free adhesive layer-containing adhesive layer (wherein the transdermal patch system and the adhesive layer is free or essentially free of any drug).
	BabuI discloses [0293]: the drug is solubilized or contained directly in an adhesive matrix, typically a preferably a pressure-sensitive adhesive, that also serves as the means for attachment to the skin or mucosa of a patient (wherein the adhesive layer is a therapeutically active agent-containing adhesive layer).
 	Babul does not explicitly disclose wherein the transdermal patch has a biphasic release profile comprising an immediate release phase followed by an extended release phase.
 	However, Hendrickson discloses pharmaceutical compositions may be designed to be a combination of fast-releasing and sustained-releasing so as to achieve both an immediate release of a given amount and a sustained release of a given amount of the same or different compound(s) [0166]. Hendrickson discloses a transdermal delivery in immediate and sustained release fashions in the form of transdermal patches [0238].
Hendrickson discloses transdermal patches release drugs over long and short periods of time and may be employed for immediate and sustained release, and include a backing layer and an inner release liner layer that is removed prior to use. If desired, the control of delivery by means of a patch may allow for the ability to control/modify the effects, whether by controlled delivery of an agonist and/or controlled co-delivery of an antagonist that can reduce or eliminate the effects that otherwise would be experienced in the absence of the antagonist [0248]. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transdermal patch as disclosed by Babul, to be designed to be a combination of fast-releasing and sustained-releasing, as disclosed by Hendrickson, and arrive at the instant invention.
	 One of ordinary skill in the art would have been motivated to do so because Hendrickson discloses designing a transdermal patch that has a combination of fast-releasing and sustained-releasing [0166], wherein the transdermal patch comprises agonists and antagonists [0248], and one of skill in the art would reasonably expect agonist and antagonists to behave similar to aversive agents and therapeutic agent, thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	Regarding claims 4-7 and 14-17, Babul discloses fentanyl, sufentanil, buprenorphine and methylphenidate in a list of opioid agonists to be used [0190].
 	Regarding claim 8, Babul discloses wherein the system further comprises a release liner [0289].
 	Regarding claims 9-10, Babul further discloses a method of deterring or preventing cannabinoid agonist abuse when administered to human subjects by the transdermal route [0043, 0062, 0064].
 	Regarding claims 19-20, Babul discloses [0064] It is an object of the invention to provide a method of treating diseases or disorders in human subjects with a transdermal dosage form of a cannabinoid agonist while reducing its misuse by oral, intranasal, or sublingual route (moisture from body cavity such as the mouth or nose) [0064].
		
 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Babul (WO 2008/024408 A2) in view of Hendrickson et al. (US 20110263613 A1) as applied to claims 1-17 and 19-20 above and further in view of Kato et al. (US 7,799,157 B2) hereinafter Kato. 
 	The teachings of Babul and Hendrickson are disclosed above.
 	Regarding claim 18, Babul in view of Hendrickson does not explicitly disclose wherein the release liner is a permeable release liner. 
 	However, Kato discloses a release liner which is permeable (col 4, In 37-45 the holes in the release liner preferably have a diameter of 0.1 to 2000 micron, and a number density of 30 to 100,000 per 100 cm2). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system disclosed by Babul in view of Hendrickson to use a permeable release liner, as disclosed by Kato, and arrive at the instant invention.
	 One of ordinary skill in the art would have been motivated to do so because Kato discloses in order to provide strong adhesive strength (col 2, In 45), and because both Babul and Kato disclose adhesive sheets and Kato discloses pressure-sensitive adhesive sheets and methods of manufacturing pressure sensitive adhesive sheets, and discloses the concepts directed to a permeable release liner, a perforated permeable release liner, and a liner with holes.
 	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,246,840 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 and 11 do not require wherein an adhesive layer is adhered to the proximal side of the backing layer.
However, claims 2 and 12 of the instant application recites wherein an adhesive layer is adhered to the proximal side of the backing layer.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have formulated the claimed composition.
	This is a nonstatutory double patenting rejection.
Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615